DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 04/18/2022, with respect to the rejection(s) of claim(s) 12,19 and 31 under Berg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berg in view of Orellano et al. US 10,025,908 which teaches the use of cameras and other sensors for biometric verification and compliance monitoring.
Applicant's arguments filed with respect to claim 31 have been fully considered but they are not persuasive. Applicant argues that Berg does not disclose “a plurality of object bins supported in respective openings in a dispensing tray”. However the carousel of Berg can be considered a tray and the space defined by the ribs 2530 in figure 25A,B are openings in which the object bins are supported.
Applicant’s arguments, see remarks, filed 04/18/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12,14,15,17-24,26-29,31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. US 2017/0132867 in view of Orellano et al. US 10,025,908.
Berg discloses a system for dispensing medicine to a patient comprising:
(Re claim 12) a processor” (454 figure 10A). “a medicine dispenser” (figure 1). “a pharmacy server of a pharmacy” (para 0055, 0124). “a physician server of a prescribing physician of the patient” (para 0055, 0124). “a user device of the patient” (para 56-61 ‘phone’, ‘smart phone’). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser” (456 figure 10A). “Wherein the processor, the medicine dispenser, the pharmacy server, the physician server, the one or more patient sensor, and the memory are configure to transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server” (para 0127-0128). “update prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data” (para 0127-0128). “determine medication adherence of the patient to the prescription data the patient data” (para 0119, 0136, 0177). “automatically initiate audio communication or video communication or both between the physician server of the prescribing physician and the user device of the patient when the determined medication adherence based on the sensed patient data indicates that the patient missed the dose” (para 56-61, 131-132 ‘bi-directional’, ’communications between patient and a caregiver’).
Berg does not disclose an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence.
Orellano teaches an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence (col 26 lines 4-54, claim 1, abstract).
It would have been obvious to one skilled in the art to modify the system of Berg to include an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence because it helps guarantee that the medication is actually being taken. (col 26 lines 4-54, claim 1, abstract)

(Re claim 14) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”).
(Re claim 15) “wherein the physiological sensor is a blood-pressure sensor … electrocardiogram, or combination there of” (para 0127 “blood pressure”).
(Re claim 17) “in response to determining a lack of medication adherence, send a notification of the lack of medication adherence to the pharmacy server and the physician server” (para 0119, 0178).
(Re claim 18) “send the notification to the prescribing physician via the physician server (para 0119, 0178).
(Re claim 19) a processor” (454 figure 10A). “a medicine dispenser” (figure 1). “a pharmacy server of a pharmacy” (para 0055, 0124). “a physician server of a prescribing physician of the patient” (para 0055, 0124). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser” (456 figure 10A). “Wherein the processor, the medicine dispenser, the pharmacy server, the physician server, the one or more patient sensor, and the memory are configure to transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server” (para 0127-0128). “update prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data” (para 0127-0128). “determine if the dose is consumed by the patient within a predetermined period of time” (para 0119). “in response to determining the dose is not consumed by the patient within the predetermined period of time, adjust one or more subsequent dose” (para 0119, para 0132). 
Berg does not disclose an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence.
Orellano teaches an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence (col 26 lines 4-54, claim 1, abstract).
It would have been obvious to one skilled in the art to modify the system of Berg to include an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence because it helps guarantee that the medication is actually being taken. (col 26 lines 4-54, claim 1, abstract)
(Re claim 20) “wherein at least one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”).
(Re claim 21) “wherein at least one of the one or more patient sensor is an activity sensor” (para 0061, 0090).
(Re claim 23) “adjust one or more subsequent dose depending upon drug type” (para 0127-0128).
(Re claim 24) “increasing an amount of at least one subsequent dose” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).
(Re claim 26) “a rotatable robotic arm including a gripper configured to grip pills from at least one pill bin” (860 figure 11B,7,8).
(Re claim 27) “a plurality of pill bins each including a tapered-bottom, and the robotic arm is configured to rotate the gripper over the plurality of pill bins” (220, 860 figure 8,11).
(Re claim 28) “a vacuum suction gripper including a tube-shaped rubber skirt” (876 figure 11B, 20).
(Re claim 29) “a user device of a doctor configured to transfer the prescription data from the user device to the pharmacy server of a pharmacy” (para 0125, 0132). 
(Re claim 31) “a processor” (454 figure 10A). “a memory operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to control the medicine dispenser” (456 figure 10A). “a plurality of object bins supported in respective openings positioned in a dispensing tray” (220, 224, 2530 figure 25B). “a robotic arm configured to extend and retract in a direction perpendicular to a plane of the dispensing tray, the robotic arm having a gripper positioned at a distal end configured to grip pills from that at least one of the plurality of object bins” (860 figure 8). “a dispensing chute, wherein the robotic arm is configured to release a gripped pill into the dispensing chute” (814 figure 10C). “an image sensor” (para 0023). “a biometric sensor” (para 0126). “a pharmacy server of a pharmacy; a physician server of a prescribing physician of the patient” (para 0055,0124). “a user device of the patient” (para 0056-0061 ‘phone’, ‘smart phone’). “one or more patient sensor, operably coupled with the processor to sense and communicate patient data associated with the patient” (para 0061, para 0127). “wherein the medicine dispenser, the pharmacy server, the physician server, and the one or more patient sensor are configured to: transfer the patient data sensed and communicated by the one or more patient sensor to at least one of the pharmacy server and the physician server” (para 0127-0128). “update a prescription data based on the patient data; and control the medicine dispenser with at least one of the pharmacy server and the physician server to deliver a dose to the patient based on the prescription data” (para 0127-0128). 
Berg does not disclose wherein the dose is delivered upon authentication of an authorized user via either or both of the image sensor or the biometric sensor, wherein the authorized user is selected from the patient or an authorized caregiver.
Orellano teaches wherein the dose is delivered upon authentication of an authorized user via either or both of the image sensor or the biometric sensor, wherein the authorized user is selected from the patient or an authorized caregiver (col 5 lines 3-10).
It would have been obvious to one skilled in the art to modify the system of Berg to include wherein the dose is delivered upon authentication of an authorized user via either or both of the image sensor or the biometric sensor, wherein the authorized user is selected from the patient or an authorized caregiver because it prevents the medication from being accessed by unauthorized persons.
(Re claim 32) Berg does not disclose an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence.
Orellano teaches an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence (col 26 lines 4-54, claim 1, abstract).
It would have been obvious to one skilled in the art to modify the system of Berg to include an image sensor operably coupled with the processor and configured to capture images of patient medication consumption activity, wherein the captured images are analyzed by the processor to identify images that correlate with image data representative of various patient activity states associated with medication adherence and wherein the captured images are time stamped based on time of capture to validate timing of medication adherence because it helps guarantee that the medication is actually being taken. (col 26 lines 4-54, claim 1, abstract)

Claim(s) 30, 25 and 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg/Orellano in view of Strong US 2016/0162660.
	(Re claim 30) Berg/Orellano disclose the system as rejected in claim 12 and a caregiver server (para 0055,0124).
	Berg/Orellano are silent with regard to payment structures.
	Strong teaches a caregiving server configured to transfer payment to the pharmacy server of a pharmacy (para 0032, 0040).
It would have been obvious to one skilled in the art to modify the system of Berg/Orellano to include a caregiving server configured to transfer payment to the pharmacy server of a pharmacy because it allows for ease of payment for needed medication.
(Re claim 25) “determine whether or not to send an alert to the prescribing physician via the physician server based on comparing the patient data to a reference data” (para 0131, 0055).
 (Re claim 2) “determine a patient condition as a function of data acquired from the one or more patient sensor” (para 0127-0128). “ … initiated when the patient data indicated that the patient missed the dose” (para 56-61, 131-132). HIPAA requires medical information be transmitted securely.
(Re claim 3) “determine a patient condition as a function of data acquired from a healthcare professional” (para 0127 “input manually by a patient or caregiver”).
(Re claim 4) “adjust the dose in response to input received from a healthcare professional” (para 0127-0128 “input manually by a patient or caregiver”).
(Re claim 5) “wherein one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”). “communication between the physician server and the user is a secured channel for communication” (para 56-61, 131-132)
(Re claim 6) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”). “smartphone, a tablet, and a digital touchscreen interface of the medicine dispenser” (para 56-61, 131-132).
(Re claim 7) “wherein the physiological sensor is a blood-pressure sensor … combination thereof” (para 0127 “blood pressure”).
(Re claim 8) “determine the patient condition based on input received from the patient” (para 0127-0128 “input manually by a patient or caregiver).
(Re claim 9) “change the dose of the medicine dispenser if the patient data indicates a condition of the patient has worsened” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).
(Re claim 10) “wherein the dose adjustment is constrained within programmed dose limits” (para 0062 “maximum dose and minimum time interval”).
(Re claim 11) “wherein the programmed dose limits are set by the prescribing physician … server” (para 0062, 0163 “authorized personnel”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg/Orellano/Strong in view of De Oliveira et al. US 2011/0201421.
Berg/Orellano/Strong discloses (Re claim 13) “wherein one of the one or more patient sensor is wirelessly connected to the medicine dispenser” (para 0127 “bluetooth”). 
Berg/Orellano/Strong does not disclose sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target.
De Oliveria teaches sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target (abstract, para 0027, 0050-0052).
It would have been obvious to one skilled in the art to modify the system of Berg/Orellano/Strong to include sending an encouraging message to the user device of the patient based on the determined medication adherence exceeding a predetermined target because it helps to improve compliance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655